Citation Nr: 1125968	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  06-32 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to degenerative disc disease (DDD) of the lumbar spine.

5.  Entitlement to an increased rating for DDD of the lumbar spine, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from February 1980 to Februar 1983.

This matter comes before the Board of Veterans' Appeals (Board) from rating a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified before the undersigned Veterans Law Judge at the RO in August 2009.  A transcript of his hearing has been associated with the claims file.  

The instant issues were remanded for additional development.  The appeal has been returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  Hypertension is unrelated to the Veteran's service-connected DDD of the lumbar spine.

2.   DDD of the lumbar spine is productive of pain; at worst, thoracolumbar flexion is to 10 degrees accounting for pain, and combined range of motion of the thoracolumbar spine is 92 degrees; neither ankylosis of the entire thoracolumbar spine nor incapacitating episodes necessitating the prescription of bed rest is shown.


CONCLUSIONS OF LAW

1.  Hypertension is not proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a) (2006).

2.  The criteria for an evaluation in excess of 40 percent for DDD of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

In December 2004 the Veteran was advised of the evidence necessary to establish an increased rating for his back disability.  He was invited to submit evidence showing that the disability had increased in severity.  The types of evidence that might show such an increase were discussed.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  

In February 2005 the Veteran was advised of the evidence necessary to establish service connection for hypertension.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  

A November 2009 letter described the manner in which VA determines disability ratings and effective dates.

Except as discussed below, the content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, the Board notes that identified records have been associated with the claims file.  The Veteran has been afforded the opportunity to testify before the undersigned.  VA examinations have been carried out.  The Board finds that the examinations were adequate in that they were conducted by neutral, skilled providers who reviewed the record, interviewed the Veteran, and performed appropriate physical examinations prior to providing their conclusions.  The Veteran has not identified any additional evidence or information which could be obtained to substantiate his claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

	Service Connection for Hypertension

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2010).  This includes disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that there was a recent amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre- aggravation baseline level of disability for the non-service- connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which suggests the possibility that the recent change amounts to a substantive change in the regulation.  For this reason, and because the Veteran's claims were filed before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is more favorable to the claimant.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

In January 2005 the Veteran asserted that the treatment for his DDD had caused high blood pressure.  He noted that he had been diagnosed with high blood pressure recently.

A December 2005 VA treatment record reflects a diagnosis of uncontrolled hypertension, due to noncompliance with medications.  An April 2007 record notes that the Veteran's blood pressure was elevated and was likely due to pain.

A VA examination was carried out in January 2010.  The Veteran's history was reviewed.  He stated that hypertension was diagnosed in 2004 and that medication and a modified diet were prescribed.  Physical examination included blood pressure readings of 100/80 standing and 120/80 sitting.  The examiner concluded that it was less likely than not that the Veteran's hypertension was caused or aggravated by his service-connected lumbar spine condition, including the medications prescribed for it.  She noted that review of the literature documented that the two main types of hypertension were essential and secondary.  She stated that essential hypertension was diagnosed in the majority of persons and that the Veteran had the risk factors of gender and ethnicity for hypertension.  She noted that secondary hypertension was usually caused by underlying renal or endocrine conditions in most cases.  She stated that pharmacologic causes for secondary hypertension did not include the pain medications currently used by the Veteran.  She noted that lumbar spine DDD was not considered a causal factor for the development of hypertension.  She pointed out that DDD began in 1980 and that hypertension was diagnosed in 2004.  She indicated that review of the Veteran's blood pressure readings in the records did not reveal a trend of increasingly elevated blood pressures over the years that might indicate an aggravation of his blood pressure.

Having carefully reviewed the record, the Board has determined that service connection is not warranted for hypertension.  Initially, the Board notes that the Veteran has not contended that this claimed disability is directly related to service. Rather, he asserts that it is due to his service connected DDD and the treatment for it.

For purposes of establishing secondary service connection, there is post-service medical evidence of DDD for which the Veteran is in receipt of service connection.  Moreover, a 2007 VA record includes a provider's statement that the Veteran's elevated blood pressure was likely due to pain.  However, the VA examiner concluded that the Veteran's hypertension is not related to the service-connected DDD.  Specifically, the 2010 examiner indicated that the Veteran had risk factors for essential hypertension and that secondary hypertension was usually caused by underlying renal or endocrine conditions, and that pharmacologic causes for secondary hypertension did not include the pain medications used by the Veteran.  In essence, the VA examiner provided a reasoned opinion, based on complete review of the record, interview, and examination.  In assigning high probative value to this opinion, the Board notes that the examiner had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted complete examinations.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact. The Board thus finds the VA examiner's opinion to be of greater probative value than the unsupported statement contained in the 2007 VA record. Accordingly, service connection on a secondary basis must be denied.

The Board has considered the Veteran's statements concerning the etiology of this claimed disability.  The Veteran is certainly competent to report the onset of symptoms and the circumstances surrounding such.  However, the Board finds that the Veteran is not competent to state whether his hypertension is related to his service-connected DDD.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the etiology of this claimed disability is far too complex a medical question to lend itself to the opinion of a layperson.

In light of the above discussion, the Board must conclude that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension, and there is no doubt to be resolved.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	Increased Rating for DDD

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. § 1155.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  

In determining the level of impairment, the disability must be considered in the context of the entire recorded history, including service medical records.  38 C.F.R. § 4.2 (2010).  

An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2010).  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Also, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

The Veteran submitted the instant claim for increase in November 2004.  

On VA fee basis examination in December 2004 the examiner noted that the Veteran carried a diagnosis of lumbosacral strain.  The Veteran reported constant pain with radiation down his right lower extremity.  He rated his pain as 10/10 and noted that it could be elicited by physical activity.  He indicated that when he had pain he required bed rest.  He reported impairment in climbing stairs, walking, bending, lifting, sexual activity, and ability to sleep.  Physical examination revealed complaints of radiating pain on movement , down both legs, right more than left.  Muscle spasm was present on the right.  Tenderness was noted at the lumbar spine.  Straight leg raising was positive bilaterally.  Flexion was to 40 degrees, with pain at 10 degrees; extension was to 2 degrees with pain at 2 degrees; right lateral flexion was to 10 degrees with pain at 10 degrees; left lateral flexion was to 20 degrees with pain at 20 degrees; and rotation was to 25 degrees bilaterally with pain at 25 degrees.  The examiner noted that range of motion was additionally limited after repetitive use due to pain, fatigue, weakness, lack of endurance, and incoordination with pain having major functional impact.  There was no ankylosis.  The examiner indicated that there were signs of intervertebral disc syndrome (IVDS) with chronic and permanent nerve root involvement.  He noted that IVDS did not cause any bowel, bladder, or erectile dysfunction.  Motor function was abnormal with findings of decreased strength 4/5.  Sensory function was within normal limits.  The right lower extremity reflexes revealed knee jerk 4+ and ankle jerk 2+.  On the left, knee jerk was 2+ and ankle jerk was 2+.  An X-ray study was within normal limits.  The examiner provided a diagnosis of lumbosacral strain with IVDS involving the L1-L5 nerve root segment.  He noted that he changed the diagnosis due to his findings of neuralgia and neuritis.  

An April 2005 MRI revealed mild degenerative disc disease with associated mild to moderate degenerative joint disease.  There was minimal L5-S1 neuroforaminal narrowing, but no evidence of neuroforaminal stenosis.  The intervertebral discs at L1-L3 were normal.  At the L3 though S1 levels, there were minimal diffuse bulges of the intervertebral disc with associated minimal facet joint and ligamentous hypertrophy, with consequent minimal bilateral neuroforaminal narrowing.  

The Veteran underwent epidural injections beginning in May 2005.

In March 2006 a VA provider stated that the Veteran should have no problem working in his job answering telephone calls.  

On physical examination in May 2006 the Veteran could walk normally on his heels and toes.  There was tenderness to palpation.  Strength and sensation were normal, and deep tendon reflexes were 2+ bilaterally.  Babinski, Patrick, and straight leg raising tests were negative bilaterally.  The assessment was myofascial low back pain and mechanical low back pain with little relief from facet injections.  The Veteran was referred for physical therapy.

The Veteran was afforded a VA examination in January 2010.  The history of his back disability was reviewed.  He reported constant low back pain but denied shooting.  He did endorse occasional radiation to his lower extremities.  He denied flare-ups.  The examiner noted that the Veteran used a back brace and a cane but no other assistive devices.  He noted that he could dress and bathe himself and perform light household chores.  He noted that he walked a mile five times per week.  He denied emergency room visits except for in 2004 when he fell down stairs.  The examiner indicated that it was unclear whether the Veteran had experienced any incapacitating episodes during the previous 12 months because he was unable to separate out days when he was in bed due to his low back or due to his depression.  She indicated that the VA records did not document prescription of bed rest in the previous 12 months.  Physical examination revealed 4+/5 strength bilaterally in the lower extremities.  No gross sensory deficits were noted.  There was lower lumbar vertebral tenderness to palpation, but no paravertebral muscle spasms.  Flexion was to 55 degrees with pain throughout motion, and extension was to 18 degrees with pain throughout motion.  There was no fatigue, weakness, lack of endurance, or incoordination with repeated testing, and no additional loss of function or motion due to pain.  Left lateral flexion was to 27 degrees with pain throughout motion.  The examiner noted that there was an additional loss of 6 degrees of  joint motion with use due to pain.  Right lateral flexion was to 45 degrees, and rotation was to 30 degrees bilaterally, all with pain throughout motion.  There was no fatigue, weakness, lack of endurance, or incoordination with repeated testing, and no additional loss of joint function or motion with use due to pain with repeated testing.  Objective evidence of pain included facial grimacing and signing.  The diagnosis was lumbar spine DDD.

The general rating formula for disease and injures of the spine, specifically, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, provides as follows:

A 10 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

A 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

A 40 percent rating for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine;

A 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine;

A 100 percent rating for unfavorable ankylosis of the entire spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees. The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243 (2009).  

Intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under DC 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5243.

Upon review of the evidence pertaining to the Veteran's back disability, the Board concludes that an evaluation in excess of 40 percent is not warranted.  The current 40 percent evaluation contemplates forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A higher, 50 percent evaluation requires evidence demonstrating the functional equivalent of unfavorable ankylosis of the entire thoracolumbar spine.  Ankylosis is not shown.  The Board has also considered whether a higher evaluation is applicable based on intervertebral disc syndrome with incapacitating episodes.  However, as noted by the January 2010 examiner, the records do not document the prescription of bed rest.  As such, a higher evaluation is also not warranted under those criteria.  In summary, the evidence demonstrates that the current 40 percent evaluation is appropriate.


As noted, the Board is required to consider the effect of pain and weakness when rating a disability of the musculoskeletal system.  38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca.   However, the objective evidence does not demonstrate functional limitation due to pain or weakness that more nearly approximates the criteria for a higher evaluation.

	Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2009); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three- step inquiry for determining whether a Veterans entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected DDD.  The lay and medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disability is specifically contemplated under the appropriate rating criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  In short, the evidence does not support the proposition that the Veteran's service connected disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to an evaluation in excess of 40 percent for DDD is denied.




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


